46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne TRAYWICK, Plaintiff Appellant,v.MEDICAL UNIVERSITY of SOUTH CAROLINA;  Fitzhugh Hamrick,Doctor;  Richard Dechamplain, Doctor;  David A. Whittaker,Doctor;  Richard M. Dom, Doctor;  James D. Tietge, Doctor;Doctor Edwards;  John Blackburn, Doctor;  Robert Holmes,Doctor;  Charles Hook, Doctor;  Donald Nelson, Doctor;Daniel Sneed, Doctor, but not Dr. Javed, since he was out ofthe country, Defendants Appellees.
No. 94-2239.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Dec. 28, 1994.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Solomon Blatt, Jr., Senior District Judge.  (CA-94-361-2-8AJ, CA-94-857-2, CA-94-657-2)
Wayne Traywick, Appellant Pro Se.  Robert Holmes Hood, William Richardson Hearn, Jr., Christine Lynn Companion, HOOD LAW FIRM, Charleston, SC, for Appellees.
D.S.C.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's recommendation that Appellant's motion for a preliminary injunction be denied.  The notice of appeal is captioned with lead case number "2-94-0361-8AJ" but refers to an order entered in a member case (CA-94-857-2).  To the extent that Appellant seeks to appeal the district court's order denying the preliminary injunction, such an appeal is waived by Appellant's failure to make timely objection to the magistrate judge's recommendation despite being warned of the consequences of failure to do so.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).  Consequently, we affirm the district court's order.*


2
We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Appellant's motion to expedite is now moot and is dismissed for that reason.  We also deny Appellant's motion to supplement the record on appeal because the record already contains the information.


3
AFFIRMED.



*
 If Appellant intended to note an appeal in the lead case, the appeal would be interlocutory as no final order had been entered in that case.  See 28 U.S.C. Sec. 1291 (1988);  28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949)